DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 24 are presented for examination.  The preliminary amendments filed 5-29-2020 and 6-1-2020 added new claims 21 to 24.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 9-18-2020 have been considered by the examiner (see attached PTO-1449).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 to 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10 to 11 and 18 of U.S. Patent No. 10,673,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patent claims.  The subject matter and limitations of the instant application are found in the patent claims except for the limitations of the M sequence comprises bits from a second code word and the M bits corresponding to the .  
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to realize that the teachings of the instant application are an obvious variation of the patent claims and the M sequence is more a design choice and is not patentably distinct from the patent claims.  One of ordinary skill in the art would be motivated to employ either M sequence in the communication system because the similar scope to achieve the desired output.
Independent claims 9, 11 & 19 are similar to claims 8, 10 and 18 respectively and are also rejected for the same rationale applied to claim 1.  
Dependent claim 10, of the instant application is anticipated by dependent claim 11 of the patent in that all the elements of the patent claim are in the instant application.  Thus, claim 10 anticipates claim 11 of the patent and is rejected for obvious type double patenting.
The table below shows the similarities and differences of claim 1 of the instant application and claim 1 of the patent claim.

USP 10,673,563
Instant Application 16/887,915
1. A modulation method, comprising:
A modulation method, comprising:
each code word in the code sequence comprises N bits, and the code word sequence comprises a first code word;
receiving, by a transmitter device in a communication system, a code word sequence, wherein the code word sequence comprises a first code word and a second code word; 
mapping, by the transmitter device, the code word sequence into M sequences, wherein each sequence of the M sequences comprises N/M bits from the first code word;
mapping, by the transmitter device, the code word sequence into M sequences, wherein each sequence of the M sequences comprises bits from the first code word and bits from the second code word;
mapping, by the transmitter device, the M sequences into a symbol sequence, wherein each symbol in the symbol sequence corresponds to M bits, the M bits are respectively from the M sequences, a first set of bits corresponding to N/M first-type symbols are from the first code word, and a second set of bits corresponding to N/M second-type symbols are from the first code word; and
wherein the symbol sequence comprises a first symbol, and the M bits corresponding to the first symbol comprise at least one bit from the first code word, and at least one bit from the second code word; and
transmitting, by the transmitter device, the symbol sequence to a receiver device in the communication system.
transmitting, by the transmitter device, the symbol sequence to a receiver device in the communication system.



Allowable Subject Matter
Claims 1, 9 to 11 and 19 would be  allowable once the obvious type double patenting rejection is overcome.
Claims 2 to 8, 12 to 18, and 20 to 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. 	(USPAP 2010/00284491) discloses a method and apparatus for obtaining symbol mapping diversity by creating a constellation map and modulating.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112